Title: Memorandum List of Quitrents, May 1760
From: Washington, George
To: 



[c.May 1760]

A List of Lands for which I paid Quit-Rents in the year 1760.


In King George County—Viz.—1250 acres—5 years due at 2/6 pr ct
   £7.16.⟨ ⟩


Fairfax—Mount Vernn Tract
2126
5 [years due]



bot of S. Darrel 1757
500
3 [years due]
15. 3.⟨ ⟩



2626




Frederick taken up
760




bot of G. Johnston
552




of J. McCracken
550




taken up
453





2315
5 years due
14. 9.⟨ ⟩


Hampshire [taken up]
240
ditto ditto
1.10.⟨ ⟩


Total amount
6431

£38.18.⟨ 9⟩


N.B. On the 23d of May 1760. I paid Colo. Geo. Fairfax the above Sum of £38.18.9 in ⟨illegible⟩ full of Quit-Rents for the above Lands until Michaelmas 1760 as will ap⟨pear⟩ by his Receipt No. 2.

Go: Washington

